Citation Nr: 1308147	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-41 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ear disability other than hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, as a Tiger Team effort to expedite processing of benefits claims.

The claim was before the Board in November 2011, when the issue regarding the right ear was remanded for additional development.  The issue of entitlement to service connection for an acquired psychiatric disability and entitlement to service connection for right ear hearing loss was also remanded.  In a September 2012 rating decision, the RO granted service connection for an acquired psychiatric disability, specifically anxiety disorder, and service connection for right ear hearing loss.  As this represented a full grant of the benefits sought on appeal, the issues will not be considered further by the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2011 remand order, the Board requested, in part, that the Veteran be provided with a VA examination to determine whether any current right ear disability, to include other than hearing loss, was incurred during or as a result of military service.  The Veteran was provided with a VA ear disease examination in January 2013, where the examiner provided a negative etiology opinion.  

In support of that opinion, the examiner stated that the service medical record was silent for any right ear condition and that the Veteran failed to produce new and material evidence to support his continued claim of a right ear condition due to illness, injury, or event shown during active duty service.  He specifically found that a December 5, 1951, treatment record, which noted right ear treatment in the first sentence, was actually mistaken, as the rest of the treatment note, as well as treatment just three days prior, referenced the left ear.  The examiner also stated that while he did not think the Veteran was intentionally mistaken about his reports of in-service right ear treatment and symptoms, he did not find his reports to be credible as the service medical records were silent for such treatment.  

However, as noted in the November 2011 remand, the bilateral mild otitis externa was treated on March 28, 1948, and on June 14, 1949, the Veteran reported a history of intermittent ear drainage in both ears for the prior six years, with a last episode in the right ear approximately one year prior.  Physical scarring and slight retraction of the right tympanic membrane were also noted.  This evidence provides further credence to the Veteran's reports, at least to the extent that he's reported in-service treatment for his right ear.  

The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

As the Board's November 2011 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  An adequate opinion based upon an accurate factual history as to the etiology of the Veteran's right ear symptoms must be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)
1.  The examiner who provided the January 2013 opinion should consider the evidence of in-service right ear treatment noted above and in the November 2011 Board remand order.  

The examiner should then provide an opinion as to whether any current right ear disability at least as likely as not is related to service, including the conceded in-service noise exposure and the evidence of in-service right ear treatment, or whether a related chronic disability has been symptomatic since service.  The opinion should include consideration of the evidence of record as well as the Veteran's reports and testimony.  The examiner should provide reasons for all opinions.  

If an opinion cannot be provided without resort to speculation, the examiner should explain why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

If the examiner is not available, another qualified medical professional should review the record and provide the needed opinions and reasons.  If further examination is recommended, this should be provided.

2.  If the benefit sought on appeal remains denied, the agency of original jurisdiction should issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



